Citation Nr: 1007951	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-38 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
right hip injury.

2.	Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for the 
residuals of a left hip injury.

3.	Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for the 
residuals of a sprained back.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955; 
he had additional service in the Army Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of   by the Department of 
Veterans Affairs (VA) , Regional Office (RO). 

The request to reopen being granted herein, the issue of 
service connection for service connection for sprained back 
(now claimed as low back injury) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not have a right hip disability that was 
incurred in service or is related to service, or any 
incident therein.

2.	A claim of service connection for left hip joint spasm and 
a sprained back was previously denied by the RO in 
November 1956.

3.	Evidence received since the November 1956 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim 
of service connection for the residuals of a left hip 
injury.  

4.	Evidence received since the November 1956 decision relates 
to unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for the 
residuals of a sprained back.


CONCLUSION OF LAW

1.	The criteria for service connection for the residuals of a 
right hip injury have not been met.  38 U.S.C.A §§ 1101, 
1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.	The November 1956 RO decision denying the claim of service 
connection for left hip joint spasm and a sprained back is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

3.	New and material evidence sufficient to reopen the claim 
for service connection for right hip joint spasm (claimed 
as left hip injury) has not been presented.      38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.	New and material evidence sufficient to reopen the claim 
of service connection for the residuals of a sprained back 
has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a new and material evidence claim, statutory and 
regulatory notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  The notice should include the 
basis for the previous denial and what specific evidence is 
needed to reopen.  Kent, 20 Vet. App. 1 (2006).  

In April 2007 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  This 
letter also explained to the Veteran why his claim for 
service connection was denied in November 1956.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

The Veteran has stated that he was told his service treatment 
records were destroyed in a fire at a military storage 
facility.  See Notice of Disagreement, dated April 2008.  
However, the Board notes that it appears the Veteran's in-
service treatment records during his period of active duty 
from 1953 to 1955 are within the claims file.


Service Connection

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection may also be granted for chronic disorders 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In February 2007, the Veteran filed a claim for an alleged 
injury sustained on his right hip.  He stated he fell into a 
fox hole in Fort Jackson, South Carolina in 1953 during basic 
training and was hospitalized for about a week.  He stated he 
was treated again in 1954 for back problems in Fort Benning, 
Georgia.  See Veteran's statement, dated April 2007.

Turning to the relevant evidence of record, according to the 
in-service treatment records, the Veteran was treated in 
April 1953 for low back pain and sprained right ankle.  The 
Veteran was treated again in July 1953 for a sprained back.  
In-service treatment record dated January 1954 report the 
Veteran fell and injured his left arm.  However, there is no 
report of complaint or treatment for right hip injury or 
pain.  See in-service treatment records, dated January 1953 
to February 1955.  The Veteran's February 1955 separation 
examination does not report any abnormal conditions and "no 
significant medical history"  See separation examination, 
dated February 1955.  In addition, the Veteran's inactive 
duty treatment records from September 1975 to May 1986 are 
also absent of any complaint or treatment for right hip 
injury or pain.  See inactive duty treatment records, dated 
September 1975 to May 1986.

The Veteran's post-service treatment records include a 
October 1956 VA examination and VA outpatient treatment 
records from June 2001 to July 2008.  The October 1956 VA 
examination report the "[b]ones of right hip joint appear 
normal."  The Veteran was not diagnosed with any right hip 
condition.  

The Veteran's VA outpatient records report complaints of hip 
pain in June 2007 and July 2008.  However, there is no 
diagnosis of a right hip disability in the records no any 
opinion as to the etiology of the Veteran's right hip pain.  
See VA outpatient treatment records, dated June 2001 to July 
2008. 

Although the Veteran claims a history of right hip in-service 
injury, lack of evidence indicating diagnosis or treatment of 
the right hip does not warrant a grant of service connection 
despite the Veteran's claims.  Generally, a lay person, while 
competent to report symptoms, is not competent to comment on 
the presence or etiology of a medical disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492.  Consequently, while the 
Veteran is competent to report that he injured his right hip 
in service and that he had symptoms in service, he is not 
competent to report a chronic disorder resulted from the 
alleged injury.  In this case, the objective medical evidence 
does not establish that a chronic disorder existed in-service 
as the service medical records and separation records do not 
indicate complaints or treatment for right hip disorders.  
Furthermore, there is no evidence of current right hip 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 283, 
285 (1999).

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has residuals of a right hip 
injury as defined by VA, service connection for such disorder 
is not warranted.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for right hip injury.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.

New and Material Evidence and Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A November 1956 decision denying service connection for a low 
back disability and left hip disability is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence and be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Left hip disability

The November 1965 rating decision denied the claim of service 
connection for left hip joint spasm because the evidence did 
not show the left hip was injured during service nor was 
there any complaint or treatment for a left hip condition 
during service.  The October 1956 VA examination reported 
that the left hip movements were essentially normal but did 
exhibit pain.  The Veteran was diagnosed with chronic left 
hip spasm.  The Board found there was no correlation between 
the Veteran's left hip spasms and service.  See Rating 
Decision, dated November 1965.

Evidence submitted for this claim is limited to VA outpatient 
treatment records, the Veteran's statements, and inactive 
service treatment records.  As stated above, the inactive 
duty treatment records are absent of any complaint or 
treatment for a left hip injury or residuals thereof.  The VA 
outpatient treatment records also report complaints of hip 
pain but do not indicate whether pain is etiologically 
related to service.  Finally, the Veteran's alleges he fell 
into a foxhole during active duty and injured hips left hip.

The Veteran's lay statement in this regard, however, is not 
competent to establish that he incurred disability during his 
active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis, specifically that he had 
developed a chronic left hip disability as a result.  See 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).

Although this evidence is "new," in that the records were 
not previously seen, these VA treatment records, inactive 
duty treatment records, and lay statements are not material 
since they are merely cumulative of medical evidence 
previously considered by the RO.  The evidence previously 
considered already established that the Veteran had a left 
hip problem and this "new" evidence fails to cure the 
defects presented by the previous decisions, namely the lack 
of evidence that it was incurred in service or causally 
related to service.  As such, the request to reopen is 
denied. 


Residuals of a sprained back

The November 1965 rating decision denied the Veteran's claim 
because the evidence did not establish that the Veteran had a 
low back disability.  Specifically, it was noted that while 
the in-service treatment records showed complaint and 
treatment for low back pain and a sprained back in July 1953, 
there was no evidence of a low back disability in an October 
1956 VA examination.  See November 1956 Rating Decision.

Evidence received subsequent to the November 1956 decision 
includes VA outpatient treatment records, the Veteran's 
statements, and inactive service treatment records.   A 
November 2001 VA outpatient treatment record reports the 
Veteran was treated for low back pain which radiated down the 
right leg.  Upon examination, the Veteran had "[m]arked 
narrowing of disc space L5-S1 with sclerosis [consistent 
with] discogenic disease.  Early degenerative changes."  He 
was diagnosed with discogenic disease L5-S1.  See VA 
treatment record, dated November 2001.  

This evidence is new and material, in that it was previously 
not considered in the prior decision, it relates to an 
unestablished fact necessary to substantiate the claim, and, 
in conjunction with the fact that a history of a low back 
strain is noted in service treatment records, it raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.






ORDER

Service connection for the residuals of a right hip injury is 
denied.

The request to reopen a claim of service connection for the 
residuals of a left hip injury is denied.

New and material evidence has been received; the claim of 
entitlement to service connection for the residuals of a 
sprained back is reopened and, to that extent only, the 
appeal is granted.  


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).

The Veteran alleges that he injured his low back when he 
stepped into a foxhole during basic training at Fort Jackson, 
South Carolina, in 1953.  He was admitted to a hospital for a 
week and has been experiencing pain since then.  The Veteran 
stated he has worn back braces and has missed weeks of work 
due to his low back.  

The Veteran's service treatment records note the Veteran was 
treated in April 1953 for low back pain and sprained right 
ankle.  The Veteran was treated again in July 1953 for a 
sprained back.  See in-service treatment records. However, 
the Veteran's February 1955 separation examination is absent 
for any abnormal low back conditions.  See separation 
examination record. 

The October 1956 VA examination report the Veteran's lumbar 
vertebrae "appear within normal limits.  The sacro-iliac 
joints are clear."  See VA examination.  Again, as stated 
above, the Veteran has since been diagnosed with discogenic 
disease L5-S1 and complained of low back pain.  See VA 
treatment records.

In this case, based on the evidence of a back sprain and 
treatment in service the Board finds that a VA examination 
and opinion is needed.  See 38 U.S.C.A. §5103A (d). 

Accordingly, the case is REMANDED for the following action:

1.	Any additional VA treatment records must 
be obtained.  If necessary, the Veteran 
should be asked to provide additional 
dates of treatment, names of health care 
providers, and locations of treatment 
facilities used.  

2.	Once additional records are obtained, if 
any, schedule the Veteran for a VA 
orthopedic examination.  The examiner 
should identify any low back disability, 
and render an opinion as to whether any 
current low back disability is at least as 
likely as not related to the Veteran's 
service. 

Rationale for the opinion rendered should 
be provided.  All appropriate testing 
should be accomplished.  The claims file 
must be provided to the examiner for 
review in conjunction with the examination 
and such should be acknowledged.

3.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


